Citation Nr: 1315240	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-33 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a temporary total rating due to convalescence for brain tumor removal in July 2007.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to June 1987 and from December 1988 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran and her husband testified at a September 2012 Board hearing held by the undersigned via videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The issue on appeal was remanded by the Board in November 2012.  In pertinent part, the Board directed that the RO obtain any outstanding, pertinent VA treatment records; implement the grants of service connection for brain tumor residuals awarded by the Board in that same November 2012 decision; and subsequently reconsider the Veteran's claim for entitlement to a temporary total rating for convalescence following her July 2007 brain tumor removal surgery.  The RO determined in March 2013 that there were no outstanding VA treatment records; the grants of service connection were promulgated in the February 2013 rating decision, and the temporary total rating issue was re-adjudicated in the March 2013 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the directives of the November 2012 remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran underwent removal of a brain tumor in July 2007.

2.  Service connection for residuals of a brain tumor was granted by the November 2012 Board decision; a February 2013 rating decision determined that the proper effective date for service connection was in November 2007.


CONCLUSION OF LAW

The criteria for a temporary total rating due to convalescence for brain tumor removal in July 2007 are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.30 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

A total disability rating will be assigned effective from the date of a hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) (2012).

The Veteran underwent treatment for a brain tumor in July 2007, with a subsequent convalescent period.  She asserts that she is entitled to a temporary total rating beginning in July 2007 based on this period of treatment because her brain tumor onset in or was otherwise related to her military service.  However, as defined by 38 C.F.R. § 4.30(a), entitlement to a temporary total rating is available only when the hospital admission or outpatient visits involve treatment for a service-connected disability.  As service connection was only granted as of November 2007 (the date of the Veteran's claim), service connection was not in effect at the time of the surgery and convalescence in July 2007.  Thus, there is no legal basis for entitlement to a temporary total rating for treatment in July 2007. 

In an April 2013 statement, the Veteran's representative asserted that because the November 2007 claim form included both the Veteran's claim for an increased rating for service-connected migraines as well as her claim for service connection for brain tumor residuals, the claims were inextricably intertwined, especially as treatment for the Veteran's migraines led to further diagnostic testing and discovery of the tumor.  He further posited that because they were inextricably intertwined, and the brain tumor removal and consequent recovery was documented within a year prior to the claim for increased rating for migraines, a temporary total rating for the period required to recover from brain tumor surgery should be considered as part of the increased rating for the Veteran's migraines under 38 C.F.R. § 3.400 (o) (2) (2012).

The representative's assertion is without merit.  Even though the claim for service connection for a brain tumor and the claim for an increased rating for migraines were received at the same time, the claims are not inextricably intertwined.  Two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, the determination of whether the Veteran's headaches warranted a higher rating - an issue of severity - is unrelated to the nexus issue of whether Veteran's brain tumor onset during her military service or was otherwise related to her military service.  Compare 38 C.F.R. § 3.4(b) (2012) to 38 C.F.R. § 4.1 (2012).  Critically, the Veteran also did not allege in her November 2007 claim that her brain tumor was a manifestation of her headaches.

Assignment of a temporary total rating is a rating issue, not a separate benefit, of the underlying claim for service connection.  38 C.F.R. § 4.29, 4.30 (2012).  Service connection for the Veteran's brain tumor and its residuals was granted effective the date of her November 2007 claim.  Because a temporary total rating can only be assigned for service-connected disabilities, and service connection for a brain tumor was not in effect at the time of the Veteran's July 2007 surgery and subsequent convalescence, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).


ORDER

A temporary total rating due to convalescence for brain tumor removal in July 2007 is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


